DETAILED ACTION
	Claims 1, 2, 5-14, and 17 are pending. Claims 1, 2, 5-13, and 17 have been amended, claims 3, 4 and 16 have been canceled, and claim 15 was previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “(Cancelled)”. The examiner would like to note that the claim submitted has not been written with the proper status identifier. In the future, Applicant is requested to use the proper status identifiers when submitting amendments to avoid potential Notice of non-compliant letters.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (JP2001100171) in view of Kondou et al. (U.S. 2006/0158076). Translation previously provided.
Kajiyama et al. teaches in Example 2 a composite sample (stimuli-responsive polymer film) comprising a photopolymerizable liquid crystal monomer, a side chain type liquid crystal copolymer, a positive dielectric anisotropic smectic A liquid crystal S, a positive dielectric anisotropic nematic liquid crystal 8, and a photopolymerization initiator 2,2-dimethoxy-2-phenyl-acetophenone having a 0.5/2.0/79.5/12.0/6.0 weight fraction which is shown in the following FIG. 8 [0038]:

    PNG
    media_image1.png
    528
    353
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    350
    364
    media_image2.png
    Greyscale
[JP page 11] wherein PS(4bc/DM) (n=12) is equivalent to a side chain liquid crystalline polysiloxane embedded in a liquid crystal polymer network of instant claims 1 and 2. UV polymerizable liquid crystal monomer is equivalent to a di-acrylate reactive mesogen. Kajiyama et al. also teaches the chiral dopant is not limited to a low molecular weight compound, and a photopolymerizable monomer or a polymer may be used [0021]. Kajiyama et al. does not explicitly teach wherein at least one of the acrylate monomers of the reactive mesogen is a chiral molecule.
	However, Kondou et al. teaches a coating solution comprising liquid crystal polymers [0061] such as side-chain type liquid crystal polymers having polysiloxane based principal chain as a skeleton and having mesogen groups with side-chain comprising cyclic units such as phenyl benzoate based units [0064] and cholesteric liquid crystalline monomers [0066] such as the following:

    PNG
    media_image3.png
    95
    659
    media_image3.png
    Greyscale
[page 13] which is equivalent to a reactive mesogen di-acrylate monomer which is a chiral molecule of instant claim 1. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Kajiyama and Kondou both teach it is known to use polymerizable chiral compounds together with side chain liquid crystalline polysiloxane. Kondou et al. also teaches known specific chiral reactive mesogens suitable for said use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select known chiral reactive mesogens such as those disclosed in Kondou et al. for the photopolymerizable chiral monomer of Kajiyama et al. through routine experimentation in the liquid crystal art based on the selection of compounds suitable for the same purpose. The composite system of Kajiyama in view of Kondou is the same as instantly claimed, therefore it is expected to chain topography, absent any evidence to the contrary (claim 8).
With regard to claims 6 and 7, claims 6 and 7 recite “for use in” and claim 7 also recites “for self-cleaning” which refers to the use of the polymer film/coating material. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). 
With regard to claim 9, Kajiyama et al. teaches in Example 2 a composite system comprising a side chain liquid crystal copolymer in an amount of 2.0 wt% but does not teach the claimed range of 5 to 98 w%. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of the side chain liquid crystal polymer for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, Kajiyama et al. teaches an object of the present invention is a novel thermal writing optical material that exhibits a reversible optical switching memory function of a heat mode type writing utilizing a thermoelectro-optic effect and an erasing by an electric field effect, and in particular, a wide temperature range including room temperature. An object of the present invention is to provide a liquid crystal optical material having a stable memory capability over a range, capable of high-speed thermal writing with a low output by a laser beam, and having a high contrast [0005]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Kajiyama et al. to include additional composite systems comprising different amounts of each component and arrive at the instantly claimed range through routine experimentation with a reasonable expectation of success.


    PNG
    media_image4.png
    119
    323
    media_image4.png
    Greyscale
[0012] where x’/y’ is 5-70/95-30, LC represents a liquid crystal structure represented by the following Formula (III):

    PNG
    media_image5.png
    57
    342
    media_image5.png
    Greyscale
[0014] where m’ can be 6 and T is preferably a methoxy group [0016] which is equivalent to the side chain liquid crystal polysiloxane shown in FIG. 1A of the instant specification which has an isotropic transition temperature of 48°C which is around 50°C as instantly claimed.
With regard to claims 10, 12-14, and 17, Kajiyama et al. teaches the composite is applied to a standard non-oriented ITO transparent electrode film-coated glass substrate and an isotropic electric field of a frequency 1 kHz is applied at room temperature and the liquid crystal molecules in a composite system are vertically aligned and a cell was prepared by irradiating ultraviolet ray [0039]. 
Furthermore, claims 10 recites “cured by”, claims 13 and 14 recite “switching by”, and claim 17 recites “switching is” and “shifting its” which are considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the composite system of Kajiyama in view of Kondou is the same as instantly claimed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (JP2001100171) in view of Kondou et al. (U.S. 2006/0158076) as applied to claim 1 above, and further in view of Keller et al. (U.S. 5,138,010).
With regard to claim 5, Kajiyama teaches a photopolymerization initiator 2,2-dimethoxy-2-phenyl-acetophenone [0038] and Kondou teaches various additives may be appropriately incorporated into the coating solution. Examples of the additives include a surfactant [0110]. Kajiyama in view of Kondou do no teach the side chain liquid crystalline polymer is chiral.
However, Keller et al. teaches linear and cyclic polysiloxanes having mesogenic groups which incorporate chiral nonracemic tail units [col 7 lines 62-64] having the following formula I:

    PNG
    media_image6.png
    85
    376
    media_image6.png
    Greyscale
wherein R is an alkyl group having from 1 to 3 carbon atoms, y is 0 or 1, m is 4 to 100, and M is the following:

    PNG
    media_image7.png
    73
    379
    media_image7.png
    Greyscale
wherein x is 0 or 1, X is –OOC- or –COO-, Ph is 1,4 substituted phenyl group, n is 6 to 12, and R3 is a straight chain or branched alkyl group having 6 or less carbon atoms [col 8 lines 1-26] which is equivalent to a chiral side chain liquid crystalline polysiloxane of instant claim 5. Keller Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Keller et al. teaches known chiral side chain liquid crystalline polysiloxanes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kajiyama in view of Kondou to include a known chiral side chain liquid crystalline polysiloxane taught by Keller based on the selection of compounds suitable for the same purpose in order achieve optimum liquid crystalline properties.
Response to Arguments
Due to the amendment filed October 12, 2020 of instant claim 1, the 102(a)(1) rejections over Wu, Sakai, and Kajiyama, and the 103 rejections over Sakai further in view of Hanelt, Sakai further in view of Hanelt and Dunn, Kajiyama, and Kajiyama 
Due to the amendment of the specification, the objection has been withdrawn.
Due to the amendment of instant claims 1, 5, 8, 9, 10, and 17 and cancellation of instant claim 3, the objections have been withdrawn.
Due to the amendment of instant claims 1, 11, and 17, the 112(a) rejections have been withdrawn.
Due to the amendment of instant claims 2, 9, 11, 13, and 17 and cancellation of instant claim 15, the 112(b) rejections have been withdrawn.
Due to the amendment of instant claim 1, the 112(d) rejection of instant claim 5 has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Anna Malloy/           Examiner, Art Unit 1722       

/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722